 



EXHIBIT 10.2

M&T BANK CORPORATION

2005 INCENTIVE COMPENSATION PLAN

*   *   *

NONQUALIFIED STOCK OPTION AGREEMENT

OPTIONEE:

DATE OF GRANT:

EXERCISE PRICE:

COVERED SHARES:

M&T Bank Corporation (the “Company”) hereby grants to the Optionee a
Nonqualified Stock Option to purchase from the Company that number of shares of
Common Stock equal to the Covered Shares, exercisable at the Exercise Price.
This grant is made pursuant to the M&T Bank Corporation 2005 Incentive
Compensation Plan (the “Plan”) and is subject to the terms and conditions of the
Plan and is subject further to the terms and conditions of this Agreement. As
used herein, the term “Agreement” shall mean, collectively, this cover page and
the related Terms and Conditions of Nonqualified Stock Option delivered to the
Optionee with this cover page. Capitalized terms used in this Agreement without
definition shall have the meanings assigned to them in the Plan. A copy of the
Plan can be viewed and downloaded from the Company’s Intranet under the Human
Resources page.


The exercise of the Option is subject to the following vesting schedule, which
may be accelerated under the circumstances described in Paragraph 3(c) of the
Terms and Conditions of Nonqualified Stock Option:



  •   No part of the Option may be exercised prior to                     ,
200___[generally 1 year from the Date of Grant];     •   On or after
                    , 200___[generally 1 year from the Date of Grant], the
Option may be exercised as to ___of the Covered Shares [generally 10% of the
Covered Shares];     •   On or after                     , 200___[generally
2 years from the Date of Grant], the Option may be exercised as to an additional
___of the Covered Shares [generally 20% of the Covered Shares];     •   On or
after                     , 200___[generally 3 years from the Date of Grant],
the Option may be exercised as to an additional ___of the Covered Shares
[generally 30% of the Covered Shares]; and     •   On or after
                    , 200___[generally 4 years from the Date of Grant], the
Option may be exercised as to the remaining ___of the Covered Shares [generally
40% of the Covered Shares].

In order to exercise the Option, you should refer to the EquiServe brochure
which describes the procedures you must follow to exercise the Option and other
important matters. EquiServe is the current Third Party Administrator. If the
Company changes the Third Party Administrator or if the EquiServe brochure
becomes outdated, you will be notified of any changes. The most current
EquiServe brochure can be viewed and downloaded from the Company’s Intranet
under the Human Resources page.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on
its behalf effective as of the Date of Grant.

              ATTEST:   M&T BANK CORPORATION    
 
           
 
  By:        

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

     

 



--------------------------------------------------------------------------------



 



M&T BANK CORPORATION
2005 INCENTIVE COMPENSATION PLAN

*   *   *

TERMS AND CONDITIONS
OF
NONQUALIFIED STOCK OPTION

     1. Definitions. In this Agreement, except where the context otherwise
indicates, the following definitions apply. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.

               (a) “Covered Shares” means the shares of Common Stock subject to
the Option set forth as the “Covered Shares” on the cover page of this
Agreement.

               (b) “Date of Expiration” means the date on which the Option shall
expire which shall be the earliest of the following times:

                         (i) upon termination of the Optionee’s employment or
service with the Company or an Affiliate for Cause;

                         (ii) 30 days after termination of the Optionee’s
employment or service with the Company or an Affiliate by reason of the
Optionee’s Resignation;

                         (iii) 90 days after termination of the Optionee’s
employment or service with the Company or an Affiliate for any reason, including
Retirement, except Cause, Resignation, death or Disability;

                         (iv) one year after termination of the Optionee’s
employment or service with the Company or an Affiliate by reason of death or
Disability; or

                         (v) ten years and one day after the Date of Grant.

               (c) “Date of Grant” means the date set forth as the “Date of
Grant” on the cover page of this Agreement.

               (d) “Exercise Price” means the dollar amount per share of Common
Stock set forth as the “Exercise Price” on the cover page of this Agreement.

               (e) “Option” means the nonqualified stock option granted to the
Optionee on the cover page of this Agreement.

               (f) “Optionee” means the person identified as the “Optionee” on
the cover page of this Agreement.

 



--------------------------------------------------------------------------------



 



               (g) “Third Party Administrator” means the entity to which the
Committee has delegated its authority to administer the exercise of stock
options granted under the Plan.

     2. Grant of Option. The Option granted hereby is granted in accordance with
the cover page of this Agreement.

     3. Terms of the Option.

               (a) Type of Option. The Option is intended to be a nonqualified
stock option, and is not an incentive stock option within the meaning of section
422 of the Code.

               (b) Option Period. During the period commencing on the Date of
Grant and terminating on the Date of Expiration, the Option may be exercised
with respect to all or a portion of the Covered Shares (in full shares) to the
extent that the Option has not been previously exercised with respect to such
Covered Shares and subject to the vesting schedule on the cover page of this
Agreement.

               (c) Acceleration of Vesting. Notwithstanding the above provisions
of Paragraph 3(b) and the vesting schedule on the cover page of this Agreement,
the Option may be exercised in full during the period commencing on the Date of
Grant and ending on the Date of Expiration (i) following a Change in Control or
(ii) upon the Optionee’s termination of employment or service with the Company
or an Affiliate due to the Optionee’s death, Retirement, or Disability. In
addition, upon the Optionee’s termination of employment or service with the
Company or an Affiliate, other than for Cause, during the one-year period
following a Change in Control, any Option held by the Optionee as of the date of
the Change in Control that remains outstanding as of the date of such
termination of employment may thereafter be exercised, until the earlier of
(i) the expiration date of such Option, which is ten years and one day after the
Date of Grant, or (ii) one year after the date of such termination of
employment.

               (d) Nontransferability. The Option is not transferable by the
Optionee other than by will or by the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by the Optionee or, in the
event of the Optionee’s Disability, by the Optionee’s guardian or legal
representative.

               (e) Payment of the Exercise Price. The Optionee, upon exercise,
in whole or in part, of the Option, may pay the Exercise Price by any or all of
the following means, either alone or in combination:

                         (i) Cash or check payable to the order of the Third
Party Administrator, unless the Company notifies the Optionee otherwise; or

                         (ii) Delivery or deemed delivery through attestation of
Previously-Acquired Shares having a Fair Market Value on the Date of Exercise
equal to the Exercise Price aggregating not more than that portion of the
Exercise Price being paid by delivery of such shares.

     4. Capital Adjustments. The number of Covered Shares and the Exercise Price
are subject to adjustment, in accordance with Section 4.2 of the Plan, on an
equitable and proportionate basis in the manner deemed appropriate by the
Committee.

- 2 -



--------------------------------------------------------------------------------



 



     5. Exercise.

               (a) Notice. To the extent exercisable and not expired or
forfeited, cancelled or otherwise terminated, the Option shall be exercised, in
whole or in part, by the delivery to the Third Party Administrator, unless the
Company notifies the Optionee otherwise, (i) of written notice of such exercise,
in such form as the Third Party Administrator or the Committee may from time to
time prescribe, (ii) accompanied (A) by full payment of the Exercise Price with
respect to that portion of the Option being exercised, as provided in Paragraph
3(e) of these Terms and Conditions of Nonqualified Stock Option, or (B) by the
delivery of irrevocable instructions to the Third Party Administrator or to the
Optionee’s broker to promptly sell all or a portion of the Covered Shares being
exercised and to deliver or cause to be delivered to the Company cash equal to
the Exercise Price.

               (b) Withholding. The Company’s obligation to issue or deliver
shares of Common Stock upon the exercise of the Option shall be subject to the
satisfaction of any applicable federal, state, local or foreign tax withholding
requirements (including the Optionee’s FICA obligation). The Optionee may
satisfy any such withholding obligation by any of the following means or by a
combination of such means: (a) tendering a cash payment; (b) authorizing the
Company or the Third Party Administrator to withhold shares of Common Stock
otherwise issuable to the Optionee upon exercise of the Option; or
(c) delivering to the Company or the Third Party Administrator
Previously-Acquired Shares. For purposes of this Paragraph 5(b), shares of
Common Stock that are withheld or delivered to satisfy applicable withholding
taxes shall be valued at their Fair Market Value on the date the withholding tax
obligation arises.

               (c) Effect. The exercise, in whole or in part, of the Option
shall cause a reduction in the number of Covered Shares equal to the number of
shares of Common Stock with respect to which the Option is exercised.

     6. Restriction on Exercise and Upon Shares of Common Stock Issued Upon
Exercise. Notwithstanding any other provision of this Agreement, the Optionee
agrees, for himself and his successors, that the Option may not be exercised at
any time that the Company does not have in effect a registration statement under
the Securities Act of 1933, as amended, relating to the offer of Common Stock to
the Optionee under the Plan, unless the Company agrees to permit such exercise.
The Optionee further agrees, for himself and his successors, that, upon the
issuance of any shares of Common Stock upon the exercise of the Option, he will,
upon the request of the Company, agree in writing that he is acquiring such
shares for investment only and not with a view to resale, and that he will not
sell, pledge or otherwise dispose of such shares so issued unless and until (a)
the Company is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933, as amended,
is not required by that Act and the rules and regulations thereunder; (b) the
staff of the Securities and Exchange Commission has issued a “no-action” letter
with respect to such disposition; or (c) such registration or notification as
is, in the opinion of counsel for the Company, required for the lawful
disposition of such shares has been filed by the Company and has become
effective; provided, however, that the Company is not obligated hereby to file
any such registration or notification. The Optionee further agrees that the
Company may place a legend embodying such restriction on the certificates
evidencing such shares.

     7. Rights as Stockholder. The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Option
until and unless a certificate or certificates representing such shares are
issued to the Optionee pursuant to this Agreement. Except as provided in
Paragraph 4 of these Terms and Conditions of Nonqualified Stock Option, no
adjustment shall be made

- 3 -



--------------------------------------------------------------------------------



 



for dividends or other rights for which the record date is prior to the issuance
of such certificate or certificates.

     8. Employment. Neither the granting of the Option evidenced by this
Agreement nor any term or provision of this Agreement shall constitute or be
evidence of any understanding, express or implied, on the part of the Company or
any of its Affiliates to employ the Optionee for any period. Whenever reference
is made in this Agreement to the employment of the Optionee, it means employment
by the Company or an Affiliate.

     9. Subject to the Plan. The Option evidenced by this Agreement and the
exercise thereof are subject to the terms and conditions of the Plan, which are
incorporated herein by reference and made a part hereof, but the terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement. In addition, the Option is subject to any rules and regulations
promulgated by the Committee.

     10. Governing Law. The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of New York without giving effect to the principles of conflicts of
laws.

- 4 -